Appellant insists that, upon reasons stated in his brief, we should have decided this case differently. We have consulted the complaint made in the brief and in the light of same have gone over the record again. The testimony is conflicting, — that of the State making out a clear case of an unprovoked assault with a shot gun upon the injured party; that for the defense making it appear there was some justification. The settlement of conflicts in testimony is in the hands of the jury, and their action will be upheld by us unless unsupported by testimony or so manifestly against the great weight thereof as to evidence prejudice.
Being unable to agree with appellant's contention, the motion for rehearing will be overruled.
Overruled. *Page 307